Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-9 is the inclusion of the limitations of an inkjet printhead chip that includes wherein the plurality of electro static discharge (ESD) protection units, the plurality of encoder switches, the plurality of discharge protection units and the plurality of heater switches are disposed in each of at least two high-precision regions of the active component layer, respectively, wherein corresponding positions and quantities of the plurality of electro static discharge (ESD) protection units, the plurality of encoder switches, the plurality of discharge protection units and the plurality of heater switches are the same in the at least two high-precision regions; and a passive component layer stacked on the active component layer and having a plurality of heaters arranged along the second long side; a plurality of electrode pads;
a plurality of encoders arranged along the first long side and adjacently connected to the plurality of encoder switches, respectively; and a plurality of circuit traces electrically connected to the plurality of electro static discharge (ESD) protection units, the plurality of encode switches, the plurality of discharge protection units, the plurality of heater switches, the plurality of heaters, the plurality of electrode pads and the plurality of encoders. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miyakoshi et al. disclose a circuit board for an ink-jet recording head having a plurality of electrothermal transducers for generating thermal energy, a plurality of wiring electrodes for supplying electric power, whereby the resistance of the wiring electrodes are made uniform between each wiring electrode without significantly increasing the width of the wiring electrodes.  Sakuma et al. (US 2020/0338888) disclose an element substrate having a first insulation layer between a heater layer where plural heaters are formed, a first & second wiring layers, where an individual wiring connected to each heater is formed, a first metal plug and a second metal plug. Each heater is connected to the second wiring layer via the first metal plug and the second wiring layer is connected to the first wiring layer by the second metal plug.  Schina et al. (US 2019/0240980) disclose a thermal inkjet printhead having a semiconductor wafer including an integrated electronic circuit, a section for forming a thermal actuator element, an integrated circuit having a thermal insulating layer formed over a substrate and a first metal layer formed over the thermal insulating layer, wherein the first metal layer extends into the section for forming the thermal actuator element and etching a section.  Fang et al. (US 20120050408) disclose a micro-fluid ejection head having multiple ejection chips joined adjacently to create a lengthy array across a pre-imaged media. The chips have fluid firing elements arranged along multiple fluid sections to seamlessly stitch together fluid ejections from different chips. Adjacent chips are inverted from one to the next across the array. The geometry shortens a distance between same color fluid on adjacent chips. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853